Per Curiam,
Mason, Chief Justice.
The first error assigned in this case is, that the court ought to have sustained the demurrer to the plaintiff's declaration. The record does not show that the said demurrer was ever called up for the action of the court. Had the demurrer been overruled or had the counsel for the plaintirff in error moved to have the demurrer considered previous to going into a trial of the issue of fact, his present objection would nout have been out of place. But it is only the duty of the court to decide questions which are raised before it, and the neglect of a party himself is never an available ground of error on which to ask a reversal of the judgment.
The second objection is, that several of the defendant's pleas were unanswered when the case was submitted to the jury. The proper answer to this is similar to that given to the first objection. The counsel for the defendant below do not seem to have made any effort to obtain a replication prior to the trial. After a verdict it is too late, at all events, to raise an objection of this kind. In a case like this the parties will be presumed to have gone to trial upon issues formed by general replications traversing the special pleas.
The 3d, 4th, 5th, 6th and 7th assignment of errors have already been substantially answered, being in fact little else than repetitions of those we have just been considering.
The eighth assignment alleges that the verdict is insufficient to justify the rendition of the judgment. These appears to be no ground for this objection.
Judgment below affirmed.